 



Exhibit 10.19
REDEMPTION AGREEMENT
     REDEMPTION AGREEMENT, effective as of October 16, 2007 (this “Agreement”),
by and between Coffeyville Acquisition LLC, a Delaware limited liability
company, (the “Company”), and the parties set forth on Schedule A hereto (the
“Redeemed Parties”).
     WHEREAS, the Company and the Redeemed Parties are parties to the Second
Amended and Restated Limited Liability Company Agreement of the Company, dated
as of July 25, 2005 (the “LLC Agreement”);
     WHEREAS, each of the Redeemed Parties holds the units of membership
interests in the Company set forth opposite such Redeemed Party’s name on
Schedule A hereto (“Company Units”);
     WHEREAS, contemporaneously with this Agreement, the Company is entering
into a Limited Liability Company Agreement (“CA II LLC Agreement”) with
Coffeyville Acquisition II LLC, a Delaware limited liability company (“CA II”),
pursuant to which the Company is contributing 50% of its assets in consideration
of the issuance by CA II to the Company of 100% of the membership interests in
CA II (the “Contribution”);
     WHEREAS, in connection with the Contribution, the parties hereto desire
that the Company purchase and redeem the number and type of Company Units set
forth opposite each Redeemed Party’s name on Schedule B hereto (the “Redeemed
Units”) in exchange for the number and type of units of membership interests in
CA II set forth opposite such Redeemed Party’s name on Schedule C hereto (“CA II
Units”);
     WHEREAS, the redemption shall be treated as a division of the Company
within the meaning of section 1.708-1(d) of the Regulations of the Treasury
Department of the United States issued pursuant to the Internal Revenue Code of
1986, as amended, with neither the Company nor CA II treated as a continuing
partnership; and
     WHEREAS, immediately after the consummation of the transactions
contemplated by this Agreement, the Company will no longer hold any units of
membership interests in CA II.
     NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:
ARTICLE I
REDEMPTION AND TRANSFER OF MEMBERSHIP INTERESTS
     1.1. Redemption and Transfer of Membership Interests. Upon the terms and
subject to the conditions set forth in this Agreement, simultaneously with the
execution and delivery of this Agreement, (a) the Redeemed Units shall hereby be
redeemed and cancelled in their entirety in exchange for the CA II Units,
(b) the Company hereby transfers, conveys and delivers to the Redeemed Parties
and each Redeemed Party hereby acquires and accepts, free and clear of all
liens, claims, security interest, pledges, charges and other encumbrances, the
CA II

 



--------------------------------------------------------------------------------



 



Units set forth opposite its name on Schedule C hereto and (c) each Redeemed
Party shall duly execute and deliver the First Amended and Restated Limited
Liability Company Agreement of Coffeyville Acquisition II LLC, a form of which
is attached hereto as Exhibit I.
     1.2. Release of Liability. The parties hereto acknowledge and agree that
each of the Redeemed Parties are, to the fullest extent permitted by applicable
law, relieved of any further liability arising with respect to such Redeemed
Party’s Redeemed Units for events occurring from and after the consummation of
the transactions contemplated in this Agreement. Nothing in this Agreement shall
relieve any Redeemed Party for any liability arising with respect to such
Redeemed Party’s Redeemed Units for events occurring prior to the consummation
of the transactions contemplated in this Agreement, including any liability
pursuant to Section 9.4(a) of the LLC Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby represents and warrants to the Redeemed Parties
that as of the date the Company executes this Agreement:
     2.1. Organization and Good Standing. The Company is an entity duly
organized and validly existing under the laws of Delaware and has the requisite
corporate power and authority to own, operate and carry on its business as now
conducted.
     2.2. Authority; Enforceability. All actions required to be taken by or on
behalf of the Company to authorize such party to execute, deliver and perform
the Company’s obligations under this Agreement have been taken, and this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as the same
may be affected by bankruptcy, insolvency, moratorium or similar laws, or by
legal or equitable principles relating to or limiting the rights of contracting
parties generally.
     2.3. Ownership of Units. The Company is the record and beneficial owner of
the CA II Units. The Company has the requisite corporate power and authority to
transfer the CA II Units as provided in this Agreement and the Company is
delivering to each Redeemed Party good and marketable title to the CA II Units,
free and clear of any and all liens, claims, charges, security interests,
options or other encumbrances, other than those provided under federal or state
securities laws or under the CA II LLC Agreement.
     2.4. No Violation; Consent. The execution and delivery of this Agreement
and the consummation by the Company of the transactions contemplated hereby in
the manner contemplated hereby do not and will not conflict with, or result in a
breach of any terms of, or constitute a default under, any agreement or
instrument or any applicable law, or any judgment, decree, writ, injunction,
order or award of any arbitrator, court or governmental authority which is
applicable to the Company or by which the Company or any material portion of the
properties of the Company is bound, except for conflicts, breaches and defaults
that, individually or in the

-2-



--------------------------------------------------------------------------------



 



aggregate, will not have a material adverse effect upon the Company’s ability to
enter into and carry out its obligations under this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE REDEEMED PARTIES
          Each Redeemed Party, severally but not jointly, hereby represents and
warrants to each other party to this Agreement that as of the date such party
executes this Agreement:
     3.1. Organization and Good Standing. Such Redeemed Party, if not a natural
person, is duly organized and validly existing under the laws of the
jurisdiction of its organization. Such Redeemed Party has the requisite power
and authority to own, operate and carry on its business as now conducted.
     3.2 Authority; Enforceability. All actions required to be taken by or on
behalf of such Redeemed Party to authorize such party to execute, deliver and
perform such Redeemed Party’s obligations under this Agreement have been taken,
and this Agreement constitutes the legal, valid and binding obligation of such
Redeemed Party, enforceable against such Redeemed Party in accordance with its
terms, except as the same may be affected by bankruptcy, insolvency, moratorium
or similar laws, or by legal or equitable principles relating to or limiting the
rights of contracting parties generally.
     3.3. Ownership of Units. Such Redeemed Party is the record and beneficial
owner of the Company Units purported to be owned by such Redeemed Party with
good and marketable title to such Company Units, free and clear of any and all
liens, claims, charges, security interests, options or other encumbrances, other
than those provided under federal or state securities laws or under the LLC
Agreement.
     3.4. Compliance with Laws and Other Instruments. The execution and delivery
of this Agreement and the consummation by such Redeemed Party of the
transactions contemplated hereby in the manner contemplated hereby do not and
will not conflict with, or result in a breach of any terms of, or constitute a
default under, any agreement or instrument or any applicable law, or any
judgment, decree, writ, injunction, order or award of any arbitrator, court or
governmental authority which is applicable to such Redeemed Party or by which
such Redeemed Party or any material portion of the properties of such Redeemed
Party is bound, except for conflicts, breaches and defaults that, individually
or in the aggregate, will not have a material adverse effect upon the financial
condition, business or operations of such Redeemed Party or upon such Redeemed
Party’s ability to enter into and carry out its obligations under this
Agreement.
ARTICLE IV
MISCELLANEOUS AGREEMENTS OF THE PARTIES
     4.1. Mutual Cooperation; No Inconsistent Action. Subject to the terms and
conditions hereof, each of the parties hereto agree to use their reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective
the transactions contemplated by this Agreement.

-3-



--------------------------------------------------------------------------------



 



     4.2. Entire Agreement; Amendment; Waiver. This Agreement represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and may be amended, supplemented or otherwise modified
only by a written instrument executed by the parties hereto. No waiver by any
party of any of the provisions hereof shall be effective unless explicitly set
forth in writing and executed by the party so waiving.
     4.3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
     4.4. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
     4.5. Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
     4.6. Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
     4.7. Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person not a party to this Agreement.
No assignment of this Agreement or of any rights or obligations hereunder may be
made by any party hereto (by operation of law or otherwise) without the prior
written consent of the other party hereto and any attempted assignment without
such required consent shall be void.
[Signature page follows]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first above written.

             
 
                COFFEYVILLE ACQUISITION LLC    
 
           
 
  By:   /s/  James T. Rens    
 
     
 
Name: James T. Rens    
 
      Title: Chief Financial Officer    
 
                GS CAPITAL PARTNERS V FUND, L.P.    
 
  By:   GSCP V Advisors, L.L.C., its General Partner    
 
           
 
  By:   /s/  Kenneth A. Pontarelli    
 
           
 
      Name:    
 
      Title:    
 
                GS CAPITAL PARTNERS V OFFSHORE FUND, L.P.    
 
  By:   GSCP V Offshore Advisors, L.L.C.,    
 
      its General Partner    
 
           
 
  By:   /s/  Kenneth A. Pontarelli    
 
           
 
      Name:    
 
      Title:    

[Signature Page to Redemption Agreement]

 



--------------------------------------------------------------------------------



 



                  GS CAPITAL PARTNERS V INSTITUTIONAL, L.P.    
 
  By:   GS Advisors V, L.L.C., its General Partner    
 
           
 
  By:   /s/  Kenneth A. Pontarelli    
 
           
 
      Name:    
 
      Title:    
 
                GS CAPITAL PARTNERS V GmbH & CO. KG    
 
           
 
  By:   Goldman, Sachs Management GP GmbH,
its General Partner    
 
           
 
  By:   /s/  Kenneth A. Pontarelli    
 
           
 
      Name:    
 
      Title:    

[Signature Page to Redemption Agreement]

 



--------------------------------------------------------------------------------



 



             

  /s/ John J. Lipinski                   JOHN J. LIPINSKI    
 
                THE TARA K. LIPINSKI 2007 EXEMPT TRUST    
 
           
 
  By:   /s/ Tara K. Lipinski    
 
           
 
      Name: Tara K. Lipinski    
 
      Title: Trustee    
 
                THE LIPINSKI 2007 EXEMPT FAMILY TRUST    
 
           
 
  By:   /s/ Patricia E. Lapinski    
 
           
 
      Name: Patricia E. Lipinski    
 
      Title: Trustee    
 
           
 
  /s/ Stanley A. Riemann                       STANLEY A. RIEMANN    
 
           
 
  /s/ James T. Rens                       JAMES T. RENS    
 
           
 
  /s/ Keith D. Osborn                       KEITH D. OSBORN    
 
           
 
  /s/ Kevan A. Vick                       KEVAN A. VICK    

[Signature Page to Redemption Agreement]

 



--------------------------------------------------------------------------------



 



             
 
           
 
  /s/ Robert W. Haugen                       ROBERT W. HAUGEN    
 
           
 
  /s/ Wyatt E. Jernigan                       WYATT E. JERNIGAN    
 
           
 
  /s/ Alan K. Rugh                       ALAN K. RUGH    
 
           
 
  /s/ Daniel J. Daly, Jr.                       DANIEL J. DALY, JR.    
 
           
 
  /s/ Edmund Gross                       EDMUND GROSS    
 
           
 
  /s/ Chris Swanberg                       CHRIS SWANBERG    
 
           
 
  /s/ John Huggins                       JOHN HUGGINS    
 
           
 
  /s/ Wesley Clark                       WESLEY CLARK    

[Signature Page to Redemption Agreement]

 



--------------------------------------------------------------------------------



 



Schedule A
Current Ownership in the Company

                              Units of     Membership Interests in the Company
Name   Common Units   Operating Units   Value Units
GS Capital Partners V Fund, L.P.
    5,948,244       N/A       N/A  
GS Capital Partners V Offshore Fund, L.P.
    3,072,615       N/A       N/A  
GS Capital Partners V Institutional, L.P.
    2,039,735       N/A       N/A  
GS Capital Partners V GmbH & Co. KG
    235,827       N/A       N/A  
John J. Lipinski
    57,446       N/A       N/A  
The Tara K. Lipinski 2007
    N/A       157,909       315,818.5  
Exempt Trust
            36,246       72,483  
The Lipinski 2007 Exempt
    N/A       157,909       315,818.5  
Family Trust
            36,246       72,483  
Stanley A. Riemann
    35,352       140,185       280,371  
James T. Rens
    22,095       71,965       143,931  
Keith D. Osborn
    22,095       71,965       143,931  
Kevan A. Vick
    22,095       71,965       143,931  
Robert W. Haugan
    8,838       71,965       143,931  
Wyatt E. Jernigan
    8,838       71,965       143,931  
Alan K. Rugh
    8,838       51,901       103,801  
Daniel J. Daly, Jr.
    4,419       51,901       103,801  
Edmund Gross
    2,651       N/A       N/A  
Chris Swanberg
    2,209       N/A       N/A  
John Huggins
    6,187       N/A       N/A  
Wesley Clark
    22,095       N/A       N/A  
Total
    11,519,579       992,122       1,984,231  

 



--------------------------------------------------------------------------------



 



Schedule B
Redeemed Company Units

                              Units of     Membership Interests in the Company
Name   Common Units   Operating Units   Value Units
GS Capital Partners V Fund, L.P.
    5,948,244       N/A       N/A  
GS Capital Partners V Offshore Fund, L.P.
    3,072,615       N/A       N/A  
GS Capital Partners V Institutional, L.P.
    2,039,735       N/A       N/A  
GS Capital Partners V GmbH & Co. KG
    235,827       N/A       N/A  
John J. Lipinski
    28,723       N/A       N/A  
The Tara K. Lipinski 2007
    N/A       78,954.5       157,909.25  
Exempt Trust
            18,123       36,241.5  
The Lipinski 2007 Exempt
    N/A       78,954.5       157,909.25  
Family Trust
            18,123       36,241.5  
Stanley A. Riemann
    17,676       70,092.5       140,185.5  
James T. Rens
    11,047.5       35,982.5       71,965.5  
Keith D. Osborn
    11,047.5       35,982.5       71,965.5  
Kevan A. Vick
    11,047.5       35,982.5       71,965.5  
Robert W. Haugan
    4,419       35,982.5       71,965.5  
Wyatt E. Jernigan
    4,419       35,982.5       71,965.5  
Alan K. Rugh
    4,419       25,950.5       51,900.5  
Daniel J. Daly, Jr.
    2,209.5       25,950.5       51,900.5  
Edmund Gross
    1,325.5       N/A       N/A  
Chris Swanberg
    1,104.5       N/A       N/A  
John Huggins
    3,093.5       N/A       N/A  
Wesley Clark
    11,047.50       N/A       N/A  
Total
    11,408,000.00       496,061       992,115.50  

 



--------------------------------------------------------------------------------



 



Schedule C
Issued CA II Units

                              Units of     Membership Interests in CA II Name  
Common Units   Operating Units   Value Units
GS Capital Partners V Fund, L.P.
    5,948,244       N/A       N/A  
GS Capital Partners V Offshore Fund, L.P.
    3,072,615       N/A       N/A  
GS Capital Partners V Institutional, L.P.
    2,039,735       N/A       N/A  
GS Capital Partners V GmbH & Co. KG
    235,827       N/A       N/A  
John J. Lipinski
    28,723       N/A       N/A  
The Tara K. Lipinski 2007
    N/A       78,954.5       157,909.25  
Exempt Trust
            18,123       36,241.5  
The Lipinski 2007 Exempt
    N/A       78,954.5       157,909.25  
Family Trust
            18,123       36,241.5  
Stanley A. Riemann
    17,676       70,092.5       140,185.5  
James T. Rens
    11,047.5       35,982.5       71,965.5  
Keith D. Osborn
    11,047.5       35,982.5       71,965.5  
Kevan A. Vick
    11,047.5       35,982.5       71,965.5  
Robert W. Haugan
    4,419       35,982.5       71,965.5  
Wyatt E. Jernigan
    4,419       35,982.5       71,965.5  
Alan K. Rugh
    4,419       25,950.5       51,900.5  
Daniel J. Daly, Jr.
    2,209.5       25,950.5       51,900.5  
Edmund Gross
    1,325.5       N/A       N/A  
Chris Swanberg
    1,104.5       N/A       N/A  
John Huggins
    3,093.5       N/A       N/A  
Wesley Clark
    11,047.50       N/A       N/A  
Total
    11,408,000.00       496,061       992,115.50  

 



--------------------------------------------------------------------------------



 



Exhibit I
First Amended and Restated Limited Liability Company Agreement of
Coffeyville Acquisition II LLC

 